Citation Nr: 0930922	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  96-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc.

2.  Entitlement to an increased rating for service-connected 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to May 
1991.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 1999, May 2000, December 2003 and August 
2008 for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that by statement received in December 1994, 
the Veteran requested a personal hearing at the RO.  A 
hearing was scheduled for March 1995; however, the Veteran 
failed to appear.  Eventually, the Veteran testified at a 
personal hearing before the RO in August 1995 and before the 
Board at the RO in May 1999 and April 2009.  Transcripts are 
of record.

Additional evidence was received from the Veteran in April 
2009 with a waiver of preliminary RO review.  


FINDINGS OF FACT

1.  A December 1992 decision granted service connection for 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc, and assigned a 20 percent rating, effective May 
14, 1991.

2.  After the Veteran had been issued an October 1994 notice 
of proposed rating reduction, a December 1994 rating decision 
reduced the evaluation for the service-connected mechanical 
lower back pain syndrome with mild bulging of the L3-L4 disc 
to 10 percent, effective February 1, 1995.

3.  Evidence before the RO at the time of the December 1994 
rating decision showed no more than slight limitation of 
motion and no muscle spasm.  

4.  From August 11, 1998, the service-connected mechanical 
lower back pain syndrome with mild bulging of the L3-L4 disc 
has been productive of a disability picture more nearly 
approximating moderate limitation of motion; at no time has 
forward flexion of the thoracolumbar spine been limited to 30 
degrees or less, nor has the Veteran experienced 
incapacitating episodes having a total duration of at least 4 
weeks; the Veteran has not experienced severe intervertebral 
disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent rating for 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 
4.1, 4.2, 4.7, Diagnostic Codes 5295 (in effect prior to 
September 26, 2003). 

2.  The criteria for entitlement to a disability evaluation 
of 20 percent (but no higher) for the Veteran's service-
connected mechanical lower back pain syndrome with mild 
bulging of the L3-L4 disc have been met since August 11, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Diagnostic Codes 5295 (in effect prior 
to September 26, 2003) and 5003, 5242 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board first observes that the present appeal predated 
VCAA.  However, as hereinafter discussed, the Board finds 
that over the course of the appeal the Veteran has 
effectively been furnished proper VCAA notice and all 
assistance required has been furnished to the Veteran.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant basic notice by a letter dated 
in October 1994 explaining the proposed reduction in VA 
benefits for his service-connected chronic lumbosacral 
strain.  The letter and an attached October 1994 rating 
decision informed the Veteran that the RO proposed to reduce 
the Veteran's disability from 20 percent to 10 percent based 
on the medical evidence of record in the claims file.

The RO provided the appellant with VCAA notice in May 2004, 
June 2006, and July 2006, subsequent to the December 1994 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  While the May 2004, June 2006, 
and July 2006 notices were not provided prior to the December 
1994 adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated most recently in a January 2008 
supplemental statements of the case, following the provision 
of notice.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

With regard to the recent Vazquez judicial holding, a June 
2006 letter to the Veteran advised him that in determining 
the rating, VA would look to the nature and symptoms of his 
disability, the severity and duration, and the impact on 
employment.  Moreover, when the Veteran testified before the 
RO in August 1995 and before the Board at the RO in May 1999, 
he testified to how his disability had an impact on his 
employment.  When the Veteran appeared before the Board at 
the RO in April 2009, he testified to how his disability 
affected the overall quality of his life.  The Board believes 
that despite any arguable deficiency as to Vazquez notice is 
of no harm to the Veteran as he has demonstrated actual 
notice of the elements addressed in Vazquez. 
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran VA examinations in September 1994, June 1995, August 
1998, December 1999, December 2001, and May 2007; and 
afforded the Veteran the opportunity to give testimony before 
the RO in August 1995 and before the Board at the RO in May 
1999 and April 2009.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

I.  Rating Reduction

By rating decision in December 1992, the Veteran's mechanical 
lower back pain syndrome with mild bulging of the L3-L4 disc 
was rated 20 percent effective May 14, 1991.  By rating 
decision in December 1994, the RO reduced the disability 
rating to 10 percent, effective February 1, 1995.  The 
Veteran disagrees with the December 1994 rating decision that 
reduced the disability rating assigned to his service-
connected mechanical lower back pain syndrome with mild 
bulging of the L3-L4 disc.

A claim stemming from a rating reduction action is a claim 
for restoration of the prior rating, not a claim for an 
increased rating.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 
279-80 (1992); see also Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991).

Here, proper procedures were followed for effectuating a 
reduction.  Pursuant to 38 C.F.R. § 3.105(e), a rating 
proposing the reduction was provided in October 1994 setting 
forth all material facts and reasons.  See 38 C.F.R. 
§ 3.105(e).  Moreover, the Veteran was notified at his latest 
address of record of the completed action of reduction in 
evaluation of his service-connected mechanical lower back 
pain syndrome with mild bulging of the L3-L4 disc and was 
provided 60 days for the presentation of additional evidence 
showing that compensation payments should continue at their 
present level.  See Id.  He was additionally informed that he 
could request a personal hearing.  In a statement received in 
December 1994, the Veteran requested a personal hearing.  A 
hearing was scheduled for March 1995, but the Veteran failed 
to appear.  After 60 days, the RO effectuated the reduction 
by rating decision in December 1994.    

For ratings which have continued for long periods at the same 
level for 5 years or more, the provisions of 38 C.F.R. 
§ 3.344 (a)-(b) regarding examination reports indicating 
improvement and doubtful cases, respectively, are for 
application.  Here, however, the 20 percent rating had been 
in effect from May 14, 1991 to January 31, 1995-less than 5 
years. 

Regardless of whether the rating has been in effect for five 
years or more, there are several general VA regulations 
applicable to all rating reductions.  Brown v. Brown, 5 Vet. 
App. 413, 420-21 (1993).  The United States Court of Veterans 
Appeals (Court) noted several provisions.  It is essential 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.  
38 C.F.R. § 4.1.  It is the responsibility of the rating 
specialist to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2.  When any change in evaluation is to be 
made, the rating agency should assure itself that there has 
been an actual change in the conditions, for better or worse, 
and not merely a difference in thoroughness of the 
examination or in use of descriptive terms.  38 C.F.R. 
§ 4.13. 

The Court continued that in any rating-reduction case, not 
only must it be determined that an improvement in a 
disability has actually occurred, but also that the 
improvement actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 421.  Each disability must be 
considered from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2.  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Under the provisions of Diagnostic Code 5295, a rating of 10 
percent is warranted where there is lumbosacral strain with 
characteristic pain on motion.  A rating of 20 percent is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A rating of 40 percent is warranted for 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.72, 
Diagnostic Code 5295 (in effect prior to September 26, 2003).

The Board notes that when the RO initially granted service 
connection and a 20 percent rating under Code 5295 by rating 
decision in December 1992, it was based on a July 1992 VA 
examination.  The RO noted that an assignment of a 
compensable evaluation was based on limitation of motion with 
muscle spasm.  The July 1992 VA examination shows that 
percussion of the posterior spinous processes induced 2+ 
paraspinal muscle spasm without radiculopathy.  Range of 
motion with the Veteran standing was as follows: forward 
flexion was to 85 degrees, extension backwards was to 25 
degrees, bilateral flexion was to 30 degrees, and bilateral 
rotation was to 25 degrees.  

The RO based its reduction in December 1994 on the results of 
a September 1994 VA examination.  Here, there was no muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  The September 1994 
VA examination showed that the Veteran's pain was 
intermittent and located across the lower back without 
radiation to the lower extremities.  He stated that his pain 
was intensified by prolonged sitting and standing, and was 
eased by rest.  

Upon physical examination of the Veteran's lumbosacral spine, 
it was observed that it was normal in appearance without 
deformity.  It was additionally noted that there was no 
paraspinal spasm.  Range of motion was as follows: forward 
flexion was to 90 degrees, backward extension was to 35 
degrees, lateral flexion was 40 degrees bilaterally, and 
bilateral rotation was to 35 degrees.  The diagnosis was 
chronic strain of the lumbosacral spine.  Overall, there was 
no lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position to warrant the restoration of the 20 
percent evaluation.  

It appears that the RO based the reduction on evidence 
showing an improvement in the disability.  In this regard, 
the September 1994 examination showed that the Veteran no 
longer experienced muscle spasm.  The September 1994 report 
also showed no tenderness, no limitation of motion, and no 
objective evidence of pain on motion.  The Veteran was able 
to rise and stand normally.  Gait was normal.  When compared 
to the July 1992 examination which showed some limitation of 
motion with muscle spasm, the September 1994 report showed 
improvement in the Veteran's low back disability picture.  
The rating criteria for a 20 percent rating under Code 5295 
were no longer met.  Moreover, there was no showing of 
moderate limitation of motion to warrant a 20 percent rating 
under Code 5295, nor was there evidence of moderate 
intervertebral disc syndrome to warrant a 20 percent rating 
under Code 5293.  The Board finds that the preponderance of 
the evidence shows that there was an improvement shown in the 
low back disability to warrant the reduction from 20 percent 
to 10 percent.  

II.  Increased Rating

The present also appeal involves the Veteran's claim that the 
severity of his service-connected mechanical lower back pain 
syndrome with mild bulging of the L3-L4 disc warrants a 
higher disability rating.  In a statement received in 
December 1996, the Veteran stated that he had pain that 
radiated from his spine to his neck that caused stiffness.  
In statements received in May 1996 and December 1998, the 
Veteran shared that his back hurts him on a daily basis, and 
on some days it is worse.  He revealed that some times, he 
can barely sit up in the morning when getting out of bed.  In 
a statement received in June 2008, the Veteran stated that he 
has had major back problems for the past 10 to 12 years.  At 
a hearing before the Board at the RO in April 2009, the 
Veteran testified that he experienced debilitating episodes a 
couple of times a month with pain that radiated from his back 
all the way up to his neck.  He testified that it affected 
his daily life.    

The Board notes that where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

With regard to this increased rating issue, the Board notes 
that by regulatory amendment effective September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluation of diseases and injuries of the spine.  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to the effective date of the new rating criteria, and to 
consider the revised criteria (as well as the old criteria) 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrant a 10 percent rating.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation.  A maximum rating of 60 percent is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

After reviewing the totality of the evidence, the Board 
concludes that assignment of a 20 percent rating under the 
old rating criteria is warranted from August 11, 1998.  
Although VA examination in June 1995 was consistent with the 
September 1994 examination in showing no limitation of motion 
and no muscle spasm, VA examination three years later on 
August 11, 1998, showed evidence of pain at 50 degrees on 
forward flexion.  When it is considered that normal forward 
flexion is to 90 degrees, the Board views this finding as 
persuasive evidence that the Veteran was experiencing 
moderate limitation of motion at that time so as to warrant 
assignment of a 20 percent rating under provisions of Code 
5292.  Although subsequent examinations showed some 
fluctuation in the ranges of motion, the Board believes it 
reasonable to view the disability picture after August 11, 
1998, as involving moderate limitation of motion, especially 
when additional functional loss due to pain, weakness, 
fatigue, and incoordination is considered, to include during 
flare-ups.  Examination in December 2001 showed some 
limitation of forward flexion, extension and lateral flexion 
and lateral rotation which can be viewed as moderate, 
although clearly not severe in degree.  It appears that 
muscle spasm was again noted on examination in May 2007.  

The Board stresses to the Veteran that its determination that 
the criteria for a 20 percent rating based on limitation of 
motion is made in consideration of the old range of motion 
rating criteria of Code 5292, not under the current rating 
criteria.  The evidence does not show that the low back 
disability meets the current criteria for a 20 percent rating 
under the general rating formula for diseases and injuries of 
the spine.  The Board is able to apply the old rating 
criteria because the present appeal is based on a claim 
received when the old rating criteria was in effect.  

In order to warrant a rating in excess of 20 percent, there 
must be severe limitation of motion under the old criteria.  
This is not shown.  In order to warrant a rating in excess of 
20 percent under the current criteria, there must be 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less.  This is not shown.  There is also no 
showing of incapacitating episodes having a total duration of 
at least 4 weeks during the past 12 months to warrant a 
rating in excess of 20 percent under the formula for rating 
intervertebral disc syndrome.  Although the Veteran offered 
testimony to this effect in April 2009, his assertions are 
inconsistent with and not supported by the overall objective 
medical evidence.  At the time of the May 2007 examination it 
was noted that the disability has a mild effect in day to day 
activities such as shopping, chores, exercise and recreation, 
but no effect on activities such as bathing, dressing, and 
toileting.  There is nothing to support any contention that 
the Veteran is rendered bedridden for four weeks.  

The Board acknowledges a statement received in February 2008 
in which the Veteran's representative asserted that of record 
are old x-rays from 2001 and that if up-to-date x-rays of the 
lumbosacral spine were obtained, a better picture of the 
extent of the Veteran's low back disability could be 
ascertained.  However, the Board believes the medical 
evidence now of record is sufficient to allow for informed 
review of the claim.  The Veteran has submitted a report of 
an August 2007 CT scan which was interpreted as showing minor 
degenerative changes at the facets at L4-5 and L5-S1.  This 
appears to be consistent with prior x-rays studies and does 
not suggest any increase in severity to warrant further 
examination or testing.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  When the Veteran was afforded a VA 
examination in December 2003, it was noted that the Veteran 
did not lose any time from work during the last 12-month 
period.  It was additionally noted that his lumbosacral 
strain had significant effects on his usual occupation in 
that there was decreased mobility and problems with lifting 
and carrying.  When the Veteran was afforded another VA 
examination in May 2007, it was noted that the Veteran was 
currently employed part time and that he had been working at 
his current employment for less than a year.  It was further 
noted that he lost no time from work.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, the Board finds that a 20 percent rating (but no 
higher) is warranted from August 11, 1998.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107, but there is not a state of equipoise of the 
positive evidence and the negative evidence to warrant an 
even higher rating.  


ORDER

Entitlement to restoration of a 20 percent rating for 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to assignment of a 20 percent rating for 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc is warranted, effective from August 11, 1998.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


